Case 2:20-cv-12010-TGB-DRG ECF No. 44, PageID.638 Filed 07/23/21 Page 1 of 1




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


ROBIN WILLIE TURNER,                        2:20-CV-12010-TGB-DRG
                  Plaintiff,
      vs.
JASON THURAU, JOHN
DUPRAY, DANIEL J.
ACCIAVATTI, and MARLISA
BEAUCHEMIN,
                  Defendants.

                               JUDGMENT

  In accordance with the Opinion and Order issued on this date,
ACCEPTING AND ADOPTING Magistrate Judge David R. Grand’s
Report and Recommendation (ECF No. 36), it is ORDERED AND

ADJUDGED that the case is DISMISSED WITH PREJUDICE.
     Dated at Detroit, Michigan: July 23, 2021


                                        KINIKIA ESSIX
                                        CLERK OF THE COURT

                                        s/A. Chubb
                                        Case Manager and Deputy Clerk
APPROVED:
s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE
